             Case 1:99-cr-05338-NONE Document 133 Filed 11/19/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:99-CR-05338-001-NONE
12                                Plaintiff,            STIPULATION FOR EXTENSION OF TIME TO
                                                        RESPOND TO MOTION FOR MODIFICATION OF
13                          v.                          SUPERVISED RELEASE; ORDER
14   RENEE LOPEZ-GALVAN,
15                               Defendant.
16

17           Plaintiff United States of America, by and through its attorney of record, Assistant

18 United States Attorney KAREN A. ESCOBAR, and defendant RENEE LOPEZ-GALVAN, by

19 and through her counsel of record, CHARLES J. LEE, hereby stipulate as follows:

20          1.      On September 9, 2020, the defendant filed a motion to modify his terms of supervised

21 release relating, specifically, to the manner of payment of restitution (the Motion). (Doc. 125.)

22          2.      The government’s response to the Motion is currently due on or before November 20,

23 2020.

24          3.      By this stipulation, the parties move for and agree to allow the government to respond to

25 the Motion on or before December 14, 2020, and to allow the defendant to reply on or before January

26 13, 2020. After conducting a thorough financial review of the defendant’s assets, efforts to reach a
27 mutually agreeable resolution of this matter have recently failed. The government therefore requires

28 additional time to respond to the issues raised in the defendant’s Motion.

      STIPULATION                                        1
30
           Case 1:99-cr-05338-NONE Document 133 Filed 11/19/20 Page 2 of 2


 1        4.       The parties further agree to a hearing on the Motion to be held on January 22, 2021 at 9

 2 a.m.

 3        IT IS SO STIPULATED.

 4
     Dated: November 19, 2020                               MCGREGOR W. SCOTT
 5                                                          United States Attorney
 6
                                                            /s/ KAREN A. ESCOBAR
 7                                                          KAREN A. ESCOBAR
                                                            Assistant United States Attorney
 8

 9
     Dated: November 19, 2020                               /s/ CHARLES J. LEE
10                                                          CHARLES J. LEE
11                                                          Counsel for Defendant
                                                            RENEE LOPEZ-GALVAN
12

13

14
                                                  ORDER
15

16 IT IS SO ORDERED.

17     Dated:      November 19, 2020
18                                                   UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28

     STIPULATION                                        2
30
